OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. GalenaStreet, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. GalenaStreet, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 299-2295 Date of fiscal year end: November 30 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. THE ADVISORY BOARD COMPANY Security 00762W107 Meeting Type Annual Ticker Symbol ABCO Meeting Date 05-Sep-2013 ISIN US00762W1071 Agenda 933861470 - Management Record Date 18-Jul-2013 Holding Recon Date 18-Jul-2013 City / Country / United States Vote Deadline Date 04-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SANJU K. BANSAL For For 2 DAVID L. FELSENTHAL For For 3 PETER J. GRUA For For 4 NANCY KILLEFER For For 5 KELT KINDICK For For 6 ROBERT W. MUSSLEWHITE For For 7 MARK R. NEAMAN For For 8 LEON D. SHAPIRO For For 9 FRANK J. WILLIAMS For For 10 LEANNE M. ZUMWALT For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. APPROVAL OF THE 2-BASED COMPENSATION UNDER THE PLAN AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 4. APPROVAL, BY AN ADVISORY VOTE, OF THE ADVISORY BOARD COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management For For PATTERSON COMPANIES, INC. Security Meeting Type Annual Ticker Symbol PDCO Meeting Date 09-Sep-2013 ISIN US7033951036 Agenda 933864452 - Management Record Date 12-Jul-2013 Holding Recon Date 12-Jul-2013 City / Country / United States Vote Deadline Date 06-Sep-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. BUCK For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 26, 2014. Management For For NEOGEN CORPORATION Security Meeting Type Annual Ticker Symbol NEOG Meeting Date 03-Oct-2013 ISIN US6404911066 Agenda 933873108 - Management Record Date 05-Aug-2013 Holding Recon Date 05-Aug-2013 City / Country / United States Vote Deadline Date 02-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM T. BOEHM, PH.D. For For 2 JACK C. PARNELL For For 3 CLAYTON K. YEUTTER PH.D For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF EXECUTIVES. Management For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM. Management For For ABAXIS, INC. Security Meeting Type Annual Ticker Symbol ABAX Meeting Date 23-Oct-2013 ISIN US0025671050 Agenda 933879960 - Management Record Date 30-Aug-2013 Holding Recon Date 30-Aug-2013 City / Country / United States Vote Deadline Date 22-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CLINTON H. SEVERSON For For 2 VERNON E. ALTMAN Withheld Against 3 RICHARD J. BASTIANI PHD For For 4 MICHAEL D. CASEY For For 5 HENK J. EVENHUIS For For 6 PRITHIPAL SINGH, PH.D. For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. TO RATIFY THE SELECTION OF BURR PILGER MAYER, INC. AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ABAXIS, INC. FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For CREE, INC. Security Meeting Type Annual Ticker Symbol CREE Meeting Date 29-Oct-2013 ISIN US2254471012 Agenda 933876192 - Management Record Date 30-Aug-2013 Holding Recon Date 30-Aug-2013 City / Country / United States Vote Deadline Date 28-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHARLES M. SWOBODA For For 2 CLYDE R. HOSEIN For For 3 ROBERT A. INGRAM For For 4 FRANCO PLASTINA For For 5 ALAN J. RUUD For For 6 ROBERT L. TILLMAN For For 7 THOMAS H. WERNER For For 2. APPROVAL OF THE 2013 LONG-TERM INCENTIVE COMPENSATION PLAN. Management For For 3. APPROVAL OF AMENDMENTS TO THE 2 Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 29, 2014. Management For For 5. ADVISORY (NONBINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For TECHNE CORPORATION Security Meeting Type Annual Ticker Symbol TECH Meeting Date 31-Oct-2013 ISIN US8783771004 Agenda 933879299 - Management Record Date 06-Sep-2013 Holding Recon Date 06-Sep-2013 City / Country / United States Vote Deadline Date 30-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: CHARLES R. KUMMETH Management Against Against ELECTION OF DIRECTOR: ROBERT V. BAUMGARTNER Management For For ELECTION OF DIRECTOR: ROGER C. LUCAS PHD Management For For ELECTION OF DIRECTOR: HOWARD V. O'CONNELL Management For For ELECTION OF DIRECTOR: RANDOLPH C STEER MD PHD Management For For ELECTION OF DIRECTOR: CHARLES A. DINARELLO MD Management For For ELECTION OF DIRECTOR: KAREN A. HOLBROOK, PHD Management For For ELECTION OF DIRECTOR: JOHN L. HIGGINS Management For For ELECTION OF DIRECTOR: ROELAND NUSSE PHD Management For For 2. TO SET THE NUMBER OF DIRECTORS AT NINE. Management For For 3. AN ADVISORY NON-BINDING VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. RATIFY THE APPOINTMENT OF KPMG LLP AS REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For LINEAR TECHNOLOGY CORPORATION Security Meeting Type Annual Ticker Symbol LLTC Meeting Date 06-Nov-2013 ISIN US5356781063 Agenda 933879744 - Management Record Date 09-Sep-2013 Holding Recon Date 09-Sep-2013 City / Country / United States Vote Deadline Date 05-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT H. SWANSON, JR. For For 2 LOTHAR MAIER For For 3 ARTHUR C. AGNOS For For 4 JOHN J. GORDON For For 5 DAVID S. LEE For For 6 RICHARD M. MOLEY For For 7 THOMAS S. VOLPE For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 29, 2014. Management For For PERRIGO COMPANY Security Meeting Type Special Ticker Symbol PRGO Meeting Date 18-Nov-2013 ISIN US7142901039 Agenda 933888729 - Management Record Date 15-Oct-2013 Holding Recon Date 15-Oct-2013 City / Country / United States Vote Deadline Date 15-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. ADOPTING THE TRANSACTION AGREEMENT, DATED JULY 28, 2013, BETWEEN AND AMONG ELAN CORPORATION, PLC ("ELAN"), PERRIGO COMPANY ("PERRIGO"), LEOPARD COMPANY, HABSONT LIMITED AND PERRIGO COMPANY LIMITED (F/K/A BLISFONT LIMITED) ("NEW PERRIGO") (THE ''TRANSACTION AGREEMENT") AND APPROVING THE MERGER. Management For For 2. APPROVING THE CREATION OF DISTRIBUTABLE RESERVES, BY REDUCING SOME OR ALL OF THE SHARE PREMIUM OF NEW PERRIGO RESULTING FROM THE ISSUANCE OF NEW PERRIGO ORDINARY SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT BY WHICH NEW PERRIGO WILL ACQUIRE ELAN. Management For For 3. CONSIDERING AND, ON A NON-BINDING ADVISORY BASIS, VOTING UPON SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN PERRIGO AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Management For For 4. RE-APPROVING THE PERFORMANCE GOALS INCLUDED IN THE PERRIGO COMPANY ANNUAL INCENTIVE PLAN. Management For For 5. APPROVING THE AMENDMENT AND RESTATEMENT OF THE PERRIGO COMPANY 2 Management For For 6. APPROVING ANY MOTION TO ADJOURN THE PERRIGO SPECIAL MEETING, OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management Record Date 20-Sep-2013 Holding Recon Date 20-Sep-2013 City / Country / United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management For For 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1K. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2013 ISIN US5949181045 Agenda 933883185 - Management Record Date 13-Sep-2013 Holding Recon Date 13-Sep-2013 City / Country / United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management For For ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management For For UNITED NATURAL FOODS, INC. Security Meeting Type Annual Ticker Symbol UNFI Meeting Date 18-Dec-2013 ISIN US9111631035 Agenda 933892805 - Management Record Date 21-Oct-2013 Holding Recon Date 21-Oct-2013 City / Country / United States Vote Deadline Date 17-Dec-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: GAIL A. GRAHAM (TO SERVE UNTIL THE 2, IF PROPOSALS 4 AND 5 ARE APPROVED, THE 2) Management For For 1B. ELECTION OF CLASS II DIRECTOR: ANN TORRE BATES (TO SERVE UNTIL THE 2, IF PROPOSALS 4 AND 5 ARE APPROVED, THE 2) Management For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 2, 2014. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD. Management For For 5. APPROVAL OF AMENDMENTS TO OUR BYLAWS TO DECLASSIFY THE BOARD. Management For For 6. A SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTING. Shareholder For Against 7. A SHAREHOLDER PROPOSAL REGARDING LIMITATIONS ON ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder Against For JOHNSON CONTROLS, INC. Security Meeting Type Annual Ticker Symbol JCI Meeting Date 29-Jan-2014 ISIN US4783661071 Agenda 933907000 - Management Record Date 21-Nov-2013 Holding Recon Date 21-Nov-2013 City / Country / United States Vote Deadline Date 28-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NATALIE A. BLACK For For 2 RAYMOND L. CONNER For For 3 WILLIAM H. LACY For For 4 ALEX A. MOLINAROLI For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For 3. APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. Management For For BEACON ROOFING SUPPLY, INC. Security Meeting Type Annual Ticker Symbol BECN Meeting Date 12-Feb-2014 ISIN US0736851090 Agenda 933914699 - Management Record Date 23-Dec-2013 Holding Recon Date 23-Dec-2013 City / Country / United States Vote Deadline Date 11-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT R. BUCK For For 2 PAUL M. ISABELLA For For 3 RICHARD W. FROST For For 4 JAMES J. GAFFNEY For For 5 PETER M. GOTSCH For For 6 NEIL S. NOVICH For For 7 STUART A. RANDLE For For 8 WILSON B. SEXTON For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For 3. TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES, AND THE RELATED DISCLOSURES CONTAINED IN THE ACCOMPANYING PROXY STATEMENT ON A NON-BINDING, ADVISORY BASIS. Management For For 4. TO APPROVE THE BEACON ROOFING SUPPLY, INC. 2 Management For For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Record Date 06-Jan-2014 Holding Recon Date 06-Jan-2014 City / Country / United States Vote Deadline Date 03-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For CABOT MICROELECTRONICS CORPORATION Security 12709P103 Meeting Type Annual Ticker Symbol CCMP Meeting Date 04-Mar-2014 ISIN US12709P1030 Agenda 933917075 - Management Record Date 10-Jan-2014 Holding Recon Date 10-Jan-2014 City / Country / United States Vote Deadline Date 03-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. BIRGENEAU For For 2 STEVEN V. WILKINSON For For 3 BAILING XIA For For 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2014. Management For For CONCUR TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol CNQR Meeting Date 12-Mar-2014 ISIN US2067081099 Agenda 933919788 - Management Record Date 17-Jan-2014 Holding Recon Date 17-Jan-2014 City / Country / United States Vote Deadline Date 11-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD P. GILLIGAN For For 2 JEFFREY T. MCCABE For For 3 RAJEEV SINGH For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVAL OF, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Management For For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 19-Mar-2014 ISIN US8552441094 Agenda 933917619 - Management Record Date 09-Jan-2014 Holding Recon Date 09-Jan-2014 City / Country / United States Vote Deadline Date 18-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management For For 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I. ELECTION OF DIRECTOR: CLARA SHIH Management For For 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2. ADVISORY RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 4. PROHIBIT POLITICAL SPENDING. Shareholder Against For 5. INDEPENDENT BOARD CHAIRMAN. Shareholder Against For IHS INC. Security Meeting Type Annual Ticker Symbol IHS Meeting Date 09-Apr-2014 ISIN US4517341073 Agenda 933926670 - Management Record Date 18-Feb-2014 Holding Recon Date 18-Feb-2014 City / Country / United States Vote Deadline Date 08-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: BRIAN H. HALL Management For For ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management For For ELECTION OF DIRECTOR: JERRE L. STEAD Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS Management For For FASTENAL COMPANY Security Meeting Type Annual Ticker Symbol FAST Meeting Date 22-Apr-2014 ISIN US3119001044 Agenda 933932279 - Management Record Date 21-Feb-2014 Holding Recon Date 21-Feb-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLARD D. OBERTON Management For For 1B. ELECTION OF DIRECTOR: MICHAEL M. GOSTOMSKI Management For For 1C. ELECTION OF DIRECTOR: MICHAEL J. DOLAN Management For For 1D. ELECTION OF DIRECTOR: REYNE K. WISECUP Management For For 1E. ELECTION OF DIRECTOR: HUGH L. MILLER Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. ANCIUS Management For For 1G. ELECTION OF DIRECTOR: SCOTT A. SATTERLEE Management For For 1H. ELECTION OF DIRECTOR: RITA J. HEISE Management For For 1I. ELECTION OF DIRECTOR: DARREN R. JACKSON Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For PRAXAIR, INC. Security 74005P104 Meeting Type Annual Ticker Symbol PX Meeting Date 22-Apr-2014 ISIN US74005P1049 Agenda 933933803 - Management Record Date 28-Feb-2014 Holding Recon Date 28-Feb-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. ANGEL Management For For 1B. ELECTION OF DIRECTOR: OSCAR BERNARDES Management For For 1C. ELECTION OF DIRECTOR: NANCE K. DICCIANI Management For For 1D. ELECTION OF DIRECTOR: EDWARD G. GALANTE Management For For 1E. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For 1F. ELECTION OF DIRECTOR: IRA D. HALL Management For For 1G. ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF Management For For 1H. ELECTION OF DIRECTOR: LARRY D. MCVAY Management For For 1I. ELECTION OF DIRECTOR: DENISE L. RAMOS Management For For 1J. ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For 1K. ELECTION OF DIRECTOR: ROBERT L. WOOD Management For For 2. TO APPROVE, ON AN ADVISORY AND NON- BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE AMENDED AND RESTATED 2009 PRAXAIR, INC. LONG TERM INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For CEPHEID Security 15670R107 Meeting Type Annual Ticker Symbol CPHD Meeting Date 22-Apr-2014 ISIN US15670R1077 Agenda 933935061 - Management Record Date 26-Feb-2014 Holding Recon Date 26-Feb-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT J. EASTON Management For For 1B. ELECTION OF DIRECTOR: HOLLINGS C. RENTON Management For For 1C. ELECTION OF DIRECTOR: GLENN D. STEELE, JR. Management For For 2. TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,000. Management For For 3. TO AMEND CEPHEID'S 2'S COMMON STOCK RESERVED FOR ISSUANCE BY 3,300,-DETERMINED AMOUNT OF STOCK OPTION EQUIVALENTS GRANTED TO OUR NON-EMPLOYEE DIRECTORS. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CEPHEID FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 5. TO APPROVE A NON-BINDING RESOLUTION ON CEPHEID'S EXECUTIVE COMPENSATION. Management For For MDU RESOURCES GROUP, INC. Security Meeting Type Annual Ticker Symbol MDU Meeting Date 22-Apr-2014 ISIN US5526901096 Agenda 933940923 - Management Record Date 25-Feb-2014 Holding Recon Date 25-Feb-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS EVERIST Management For For 1B. ELECTION OF DIRECTOR: KAREN B. FAGG Management For For 1C. ELECTION OF DIRECTOR: DAVID L. GOODIN Management For For 1D. ELECTION OF DIRECTOR: MARK A. HELLERSTEIN Management For For 1E. ELECTION OF DIRECTOR: A. BART HOLADAY Management For For 1F. ELECTION OF DIRECTOR: DENNIS W. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: WILLIAM E. MCCRACKEN Management For For 1H. ELECTION OF DIRECTOR: PATRICIA L. MOSS Management For For 1I. ELECTION OF DIRECTOR: HARRY J. PEARCE Management For For 1J. ELECTION OF DIRECTOR: J. KENT WELLS Management For For 1K. ELECTION OF DIRECTOR: JOHN K. WILSON Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ROLLINS, INC. Security Meeting Type Annual Ticker Symbol ROL Meeting Date 22-Apr-2014 ISIN US7757111049 Agenda 933941278 - Management Record Date 03-Mar-2014 Holding Recon Date 03-Mar-2014 City / Country / United States Vote Deadline Date 21-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R. RANDALL ROLLINS For For 2 HENRY B. TIPPIE For For 3 JAMES B. WILLIAMS For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2014. Management For For 3. TO HOLD A NONBINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For RITCHIE BROS. AUCTIONEERS INCORPORATED Security Meeting Type Annual Ticker Symbol RBA Meeting Date 01-May-2014 ISIN CA7677441056 Agenda 933954314 - Management Record Date 20-Mar-2014 Holding Recon Date 20-Mar-2014 City / Country / Canada Vote Deadline Date 28-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT WAUGH MURDOCH For For 2 PETER JAMES BLAKE For For 3 ERIC PATEL For For 4 BEVERLEY ANNE BRISCOE For For 5 E. BALTAZAR PITONIAK For For 6 CHRISTOPHER ZIMMERMAN For For 7 ROBERT GEORGE ELTON For For 8 ERIK OLSSON For For 02 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For LKQ CORPORATION Security Meeting Type Annual Ticker Symbol LKQ Meeting Date 05-May-2014 ISIN US5018892084 Agenda 933943335 - Management Record Date 12-Mar-2014 Holding Recon Date 12-Mar-2014 City / Country / United States Vote Deadline Date 02-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: A. CLINTON ALLEN Management For For ELECTION OF DIRECTOR: RONALD G. FOSTER Management For For ELECTION OF DIRECTOR: JOSEPH M. HOLSTEN Management For For ELECTION OF DIRECTOR: BLYTHE J. MCGARVIE Management For For ELECTION OF DIRECTOR: PAUL M. MEISTER Management For For ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For ELECTION OF DIRECTOR: GUHAN SUBRAMANIAN Management For For ELECTION OF DIRECTOR: ROBERT L. WAGMAN Management For For ELECTION OF DIRECTOR: WILLIAM M. WEBSTER, IV Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For MEDNAX, INC. Security 58502B106 Meeting Type Annual Ticker Symbol MD Meeting Date 08-May-2014 ISIN US58502B1061 Agenda 933943260 - Management Record Date 11-Mar-2014 Holding Recon Date 11-Mar-2014 City / Country / United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CESAR L. ALVAREZ For For 2 WALDEMAR A. CARLO, M.D. For For 3 MICHAEL B. FERNANDEZ For For 4 ROGER K. FREEMAN, M.D. For For 5 PAUL G. GABOS For For 6 P.J. GOLDSCHMIDT, M.D. For For 7 MANUEL KADRE For For 8 ROGER J. MEDEL, M.D. For For 9 DONNA E. SHALALA, PH.D. For For 10 ENRIQUE J. SOSA, PH.D. For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. PROPOSAL TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 08-May-2014 ISIN US2788651006 Agenda 933946088 - Management Record Date 11-Mar-2014 Holding Recon Date 11-Mar-2014 City / Country / United States Vote Deadline Date 07-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C. ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D. ELECTION OF DIRECTOR: CARL M. CASALE Management For For 1E. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1F. ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1G. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1L. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1M. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 1N. ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2014. Management For For 3. RE-APPROVE THE ECOLAB INC. MANAGEMENT PERFORMANCE INCENTIVE PLAN, AS AMENDED. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIR. Shareholder Against For ROCKWOOD HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol ROC Meeting Date 09-May-2014 ISIN US7744151033 Agenda 933954807 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 08-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUG MAINE Management For For 1B. ELECTION OF DIRECTOR: AMBASSADOR ALEJANDRO WOLFF Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ROCKWOOD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE THE AMENDED AND RESTATED 2, INC. STOCK INCENTIVE PLAN. Management For For 5. TO APPROVE THE AMENDED AND RESTATED 2, INC. SHORT-TERM INCENTIVE PLAN. Management For For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 13-May-2014 ISIN US88579Y1010 Agenda 933944008 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: THOMAS "TONY" K. BROWN Management For For 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1I. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For NATIONAL INSTRUMENTS CORPORATION Security Meeting Type Annual Ticker Symbol NATI Meeting Date 13-May-2014 ISIN US6365181022 Agenda 933959732 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY L. KODOSKY For For 2 DR. DONALD M. CARLTON For For 3 MICHAEL E. MCGRATH For For 2. TO INCREASE THE NUMBER OF SHARES RESERVED UNDER NI'S 1,000,000 SHARES. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS NI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO CONSIDER AND APPROVE AN ADVISORY (NON-BINDING) PROPOSAL CONCERNING OUR EXECUTIVE COMPENSATION PROGRAM. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF 2 Management For For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For GRAND CANYON EDUCATION, INC. Security 38526M106 Meeting Type Annual Ticker Symbol LOPE Meeting Date 15-May-2014 ISIN US38526M1062 Agenda 933959047 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRENT D. RICHARDSON For For 2 BRIAN E. MUELLER For For 3 DAVID J. JOHNSON For For 4 JACK A. HENRY For For 5 BRADLEY A. CASPER For For 6 KEVIN F. WARREN For For 7 SARA R. DIAL For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 15-May-2014 ISIN US3719011096 Agenda 933975902 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JAMES HOLLARS For For 3 JOHN MULDER For For 4 MARK NEWTON For For 5 RICHARD SCHAUM For For 6 FRED SOTOK For For 2. TO CONSIDER A PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. TO CONSIDER A PROPOSAL TO APPROVE THE EMPLOYEE STOCK OPTION PLAN. Management For For 6. TO CONSIDER A PROPOSAL TO AMEND THE 2 Management For For POWER INTEGRATIONS, INC. Security Meeting Type Annual Ticker Symbol POWI Meeting Date 19-May-2014 ISIN US7392761034 Agenda 933958247 - Management Record Date 26-Mar-2014 Holding Recon Date 26-Mar-2014 City / Country / United States Vote Deadline Date 16-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BALU BALAKRISHNAN For For 2 ALAN D. BICKELL For For 3 NICHOLAS E. BRATHWAITE For For 4 WILLIAM GEORGE For For 5 BALAKRISHNAN S. IYER For For 6 E. FLOYD KVAMME For For 7 STEVEN J. SHARP For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF POWER INTEGRATIONS' NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF POWER INTEGRATIONS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For THE ULTIMATE SOFTWARE GROUP, INC. Security 90385D107 Meeting Type Annual Ticker Symbol ULTI Meeting Date 19-May-2014 ISIN US90385D1072 Agenda 933965898 - Management Record Date 25-Mar-2014 Holding Recon Date 25-Mar-2014 City / Country / United States Vote Deadline Date 16-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LEROY A. VANDER PUTTEN Management For For ELECTION OF DIRECTOR: ROBERT A. YANOVER Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. SAY ON PAY - TO APPROVE, BY NON- BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For CHEMED CORPORATION Security 16359R103 Meeting Type Annual Ticker Symbol CHE Meeting Date 19-May-2014 ISIN US16359R1032 Agenda 933973580 - Management Record Date 28-Mar-2014 Holding Recon Date 28-Mar-2014 City / Country / United States Vote Deadline Date 16-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN J. MCNAMARA Management For For 1B. ELECTION OF DIRECTOR: JOEL F. GEMUNDER Management For For 1C. ELECTION OF DIRECTOR: PATRICK P. GRACE Management For For 1D. ELECTION OF DIRECTOR: THOMAS C. HUTTON Management For For 1E. ELECTION OF DIRECTOR: WALTER L. KREBS Management For For 1F. ELECTION OF DIRECTOR: ANDREA R. LINDELL Management For For 1G. ELECTION OF DIRECTOR: THOMAS P. RICE Management For For 1H. ELECTION OF DIRECTOR: DONALD E. SAUNDERS Management For For 1I. ELECTION OF DIRECTOR: GEORGE J. WALSH III Management For For 1J. ELECTION OF DIRECTOR: FRANK E. WOOD Management For For 2. RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For ANSYS, INC. Security 03662Q105 Meeting Type Annual Ticker Symbol ANSS Meeting Date 20-May-2014 ISIN US03662Q1058 Agenda 933958134 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JAMES E. CASHMAN III Management For For ELECTION OF DIRECTOR: AJEI S. GOPAL Management For For ELECTION OF DIRECTOR: WILLIAM R. MCDERMOTT Management For For 2. A NON-BINDING, ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For PROTO LABS, INC. Security Meeting Type Annual Ticker Symbol PRLB Meeting Date 20-May-2014 ISIN US7437131094 Agenda 933965658 - Management Record Date 25-Mar-2014 Holding Recon Date 25-Mar-2014 City / Country / United States Vote Deadline Date 19-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LAWRENCE J. LUKIS For For 2 VICTORIA M. HOLT For For 3 BRADLEY A. CLEVELAND For For 4 RAINER GAWLICK For For 5 JOHN B. GOODMAN For For 6 DOUGLAS W. KOHRS For For 7 BRIAN K. SMITH For For 8 SVEN A. WEHRWEIN For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. ADVISORY APPROVAL OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For STERICYCLE, INC. Security Meeting Type Annual Ticker Symbol SRCL Meeting Date 21-May-2014 ISIN US8589121081 Agenda 933969719 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK C. MILLER Management For For 1B. ELECTION OF DIRECTOR: JACK W. SCHULER Management For For 1C. ELECTION OF DIRECTOR: CHARLES A. ALUTTO Management For For 1D. ELECTION OF DIRECTOR: THOMAS D. BROWN Management For For 1E. ELECTION OF DIRECTOR: THOMAS F. CHEN Management For For 1F. ELECTION OF DIRECTOR: ROD F. DAMMEYER Management For For 1G. ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For 1H. ELECTION OF DIRECTOR: JOHN PATIENCE Management For For 1I. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVAL OF THE COMPANY'S 2 Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS Management For For 5. ADVISORY RESOLUTION ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION (CHOOSE ONE FREQUENCY) Management 1 Year For 6. APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO GIVE STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING Management For For ROPER INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol ROP Meeting Date 21-May-2014 ISIN US7766961061 Agenda 933995459 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD F. WALLMAN For For 2 CHRISTOPHER WRIGHT For For 2. TO CONSIDER, ON A NON-BINDING, ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM OF THE COMPANY. Management For For VMWARE, INC. Security Meeting Type Annual Ticker Symbol VMW Meeting Date 28-May-2014 ISIN US9285634021 Agenda 933984999 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For FISERV, INC. Security Meeting Type Annual Ticker Symbol FISV Meeting Date 28-May-2014 ISIN US3377381088 Agenda 933989797 - Management Record Date 01-Apr-2014 Holding Recon Date 01-Apr-2014 City / Country / United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER M. FLINK For For 2 DENNIS F. LYNCH For For 3 DENIS J. O'LEARY For For 4 GLENN M. RENWICK For For 5 KIM M. ROBAK For For 6 DOYLE R. SIMONS For For 7 THOMAS C. WERTHEIMER For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF FISERV, INC. Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FISERV, INC. FOR 2014. Management For For 4. A SHAREHOLDER PROPOSAL RELATING TO CONFIDENTIAL VOTING. Shareholder Against For PORTFOLIO RECOVERY ASSOCIATES, INC. Security 73640Q105 Meeting Type Annual Ticker Symbol PRAA Meeting Date 29-May-2014 ISIN US73640Q1058 Agenda 933975217 - Management Record Date 04-Apr-2014 Holding Recon Date 04-Apr-2014 City / Country / United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SCOTT M. TABAKIN For For 2 JAMES M. VOSS For For 3 MARJORIE M. CONNELLY For For 4 JAMES A. NUSSLE For For 2. APPROVAL OF AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For COSTAR GROUP, INC. Security 22160N109 Meeting Type Annual Ticker Symbol CSGP Meeting Date 02-Jun-2014 ISIN US22160N1090 Agenda 933985713 - Management Record Date 04-Apr-2014 Holding Recon Date 04-Apr-2014 City / Country / United States Vote Deadline Date 30-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL R. KLEIN Management For For ELECTION OF DIRECTOR: ANDREW C. FLORANCE Management For For ELECTION OF DIRECTOR: DAVID BONDERMAN Management For For ELECTION OF DIRECTOR: MICHAEL J. GLOSSERMAN Management For For ELECTION OF DIRECTOR: WARREN H. HABER Management For For ELECTION OF DIRECTOR: JOHN W. HILL Management For For ELECTION OF DIRECTOR: CHRISTOPHER J. NASSETTA Management For For ELECTION OF DIRECTOR: DAVID J. STEINBERG Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For STAPLES, INC. Security Meeting Type Annual Ticker Symbol SPLS Meeting Date 02-Jun-2014 ISIN US8550301027 Agenda 933993669 - Management Record Date 07-Apr-2014 Holding Recon Date 07-Apr-2014 City / Country / United States Vote Deadline Date 30-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: DREW G. FAUST Management For For 1C. ELECTION OF DIRECTOR: JUSTIN KING Management For For 1D. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1E. ELECTION OF DIRECTOR: ROWLAND T. MORIARTY Management For For 1F. ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management For For 1G. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 1H. ELECTION OF DIRECTOR: ROBERT E. SULENTIC Management For For 1I. ELECTION OF DIRECTOR: RAUL VAZQUEZ Management For For 1J. ELECTION OF DIRECTOR: VIJAY VISHWANATH Management For For 1K. ELECTION OF DIRECTOR: PAUL F. WALSH Management For For 2. APPROVAL OF THE 2 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 5. NON-BINDING STOCKHOLDER PROPOSAL REQUIRING COMPANY TO HAVE AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 6. NON-BINDING STOCKHOLDER PROPOSAL REQUIRING COMPANY TO PRODUCE A HUMAN RIGHTS REPORT. Shareholder Against For DEALERTRACK TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol TRAK Meeting Date 03-Jun-2014 ISIN US2423091022 Agenda 933995170 - Management Record Date 10-Apr-2014 Holding Recon Date 10-Apr-2014 City / Country / United States Vote Deadline Date 02-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK F. O'NEIL For For 2 JOSEPH P. PAYNE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DEALERTRACK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF EACH EXECUTIVE OFFICER, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC. Management For For 4. TO AMEND AND RESTATE THE FOURTH AMENDED AND RESTATED 2 Management For For IPC THE HOSPITALIST COMPANY, INC Security 44984A105 Meeting Type Annual Ticker Symbol IPCM Meeting Date 05-Jun-2014 ISIN US44984A1051 Agenda 933983822 - Management Record Date 07-Apr-2014 Holding Recon Date 07-Apr-2014 City / Country / United States Vote Deadline Date 04-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ADAM D. SINGER, M.D. For For 2 THOMAS P. COOPER, M.D. For For 3 CHUCK TIMPE For For 2. APPROVAL OF THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF THE COMPANY TO CONFER ON OUR BOARD OF DIRECTORS THE ABILITY TO AMEND OUR BY-LAWS. Management For For 3. APPROVAL OF THE AMENDMENT TO THE BY- LAWS OF THE COMPANY TO ADD A DELAWARE EXCLUSIVE FORUM PROVISION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. SAY ON PAY - A NON-BINDING ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 06-Jun-2014 ISIN US9311421039 Agenda 933993479 - Management Record Date 11-Apr-2014 Holding Recon Date 11-Apr-2014 City / Country / United States Vote Deadline Date 05-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1C. ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1D. ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For 1E. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1F. ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1I. ELECTION OF DIRECTOR: C. DOUGLAS MCMILLON Management For For 1J. ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1K. ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1L. ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1N. ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. REQUEST FOR INDEPENDENT CHAIRMAN POLICY Shareholder Against For 5. REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder Against For 6. REQUEST FOR ANNUAL REPORT ON LOBBYING Shareholder Against For ATHENAHEALTH INC Security 04685W103 Meeting Type Annual Ticker Symbol ATHN Meeting Date 09-Jun-2014 ISIN US04685W1036 Agenda 934004982 - Management Record Date 15-Apr-2014 Holding Recon Date 15-Apr-2014 City / Country / United States Vote Deadline Date 06-Jun-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 AMY ABERNETHY For For 2 JONATHAN BUSH For For 3 BRANDON HULL For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. HOLD AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
